Case 1:19-cv-03377-LAP Document 32 Filed 07/03/19 Page 1of1
= SCHILLER
a ‘en, i &LEXNER

VIA ECF

 

July 2, 2019

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

Re: Virginia L. Giuffre v. Alan Dershowitz, No. 19 Civ. 3377 (LAP)
Request To File Extra~-Length Brief

Dear Judge Preska,

I write on behalf of Plaintiff Virginia L. Giuffre. Pursuant to Rule 2(C) of Your Honor’s
Individual Practices, Plaintiff hereby requests leave to file a 26-page memorandum of law in
opposition to Defendant Alan Dershowitz’ Motion to Disqualify Counsel [Dkts“8-T0]. The
additional pages are necessary to respond to the Defendant's 28-page opening brief, and the
various arguments and allegations contained therein.

 

Plaintiff's counsel has conferred with counsel for the Defendant, and they do not object
to this request.

Kae

  
 

Respectfully submitted,

/s/ Joshua L. Schiller

fee ede oto, Joshua I. Schiller

Borges SCHILLER FLEXNER LLP
Alia / o | 55 Hudson Yards

New York, NY 10001

(212) 446-2300

jischiller@bsfilp.com

Sigrid McCawley

BOIES SCHILLER FLEXNER LLP
401 E. Las Olas Blvd., Suite 1200
Ft. Lauderdale, FL 33301

(954) 356-0011
smecawley@bsfllp.com

(Pro Hac Pending)

Attorneys for Plaintiff

€C: Counsel for All Parties (via ECF)

BOIES SCHILLER FLEXNER LLP

 

 

SS Hudson Yards, New York, NYJOOOL |) 212. 446.2300 | (212-446. 2350 | www.bsfilp.com

 
